UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JIMMIE LESTER, Case No. 1:16-cv-1065

Plaintiff, Black, J.

Litkovitz, M.J.

VS.
OHIO DEPARTMENT OF ORDER
REHABILITATION AND CORRECTION, et al.,

Defendants.

Plaintiff, an inmate at Lake Erie Correctional Institution, filed this pro se civil rights
action under 42 U.S.C. § 1983 alleging that defendant DeAnn Osgood violated his Eighth
Amendment rights.' This matter is before the Court on plaintiffs Motion for an Order to
Compel Discovery (Doc. 65), defendant’s opposing memorandum (Doc. 71), and plaintiff's
reply (Doc. 76).

Plaintiff filed his motion to compel the production of documents under Fed. Rule Civ. P.
37 on August 14, 2019. (Doc. 65). Defendant argues in response that the motion to compel
should be denied because (1) defendant properly responded to plaintiff's document requests, and
(2) plaintiff did not attempt to resolve the alleged discovery dispute extrajudicially. (Doc. 71).
Plaintiff asserts in reply that his motion to compel is moot. (Doc. 76). He alleges he should have
exhausted his extrajudicial remedies under S.D. Ohio Civ. R. 37.1 by contacting the Court to

arrange a telephone conference before filing the motion.” Further, plaintiff acknowledged that

 

' Plaintiff also named the Ohio Department of Rehabilitation and Correction (ODRC) as a defendant, but the ODRC
has since been dismissed from the case. (Doc. 11).

* Because plaintiff is an incarcerated pro se litigant, he is not required to contact the Court to schedule an informal
discovery conference before filing a motion to compel. See Magistrate Judge Litkovitz’s Standing Order on Civil
Procedures, §1.D.2.
defendant would provide the outstanding discovery responses once the stay of discovery ended
on September 30, 2019.

Plaintiff's motion to compel is not well-taken. Defendant asserts that she has responded
to plaintiff's discovery requests, including by providing additional supplemental responses and
responses to plaintiff's second set of discovery requests. (Doc. 71). Defendant contends that
plaintiff has not identified any deficiencies in her responses. Defendant also asserts that while
she does not have access to any telephonic recordings that may be in the possession of the
ODRC, she has requested such recordings and will forward them to plaintiff upon receipt.
Plaintiff acknowledges in his reply filed on September 23, 2019, that the responses to his
outstanding discovery requests are “forthcoming” and his motion is therefore moot. (Doc. 76).
Accordingly, plaintiffs motion to compel discovery (Doc. 65) is DENIED.

IT SO ORDERED.

Date: (O,R8 //7 Kt
Karen L. Fitsin <

United States Magistrate Judge

 
